DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 2 is cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel et al. (US 2017/0045597 A1) in further view of Zuehlsdorff et al (US 2010/0019766 Al) in view of Buchenau et al. (US 2017/0153308 A1).
Regarding claim 1
Driemel discloses
A shimming device ([0014]), comprising:
a local coil arranged to cover a region of an examination subject to receive a magnetic resonance signal from the region ([0042]);



multiple shim coils integrated ([0052], two shim antennae are arranged in the local coil) in the local coil or arranged to surround at least a part of the local coil ((0048]—[0050] &[0052]); and
Allthough very strongly implied, Driemel does not explicitly teach
“a shimming controller configured to control at least one shim coil of the multiple shim coils according to a strength distribution of a main magnetic field present in the region of the examination subject to provide a field distribution that compensates for at least one component of the main magnetic field to reduce non- uniformity in the main magnetic field caused by an interface formed between tissue and air at the region of the examination subject”.
Zuehlsdorff, however, teaches
a shimming controller (Fig. 1, Ref 16, [0024]) configured to control at least one shim coil of the multiple shim coils according to a strength distribution of a main magnetic field present in the region of the examination subject ([0037]— [0038]) to provide a field distribution that compensates for at least one component of the main magnetic field to reduce non-uniformity ([0002]—[0005]) in the main magnetic field caused by an interface formed between tissue and air at the region of the examination subject ([0035]).
Driemel in view of Zuehlsdorf do not explicitly disclose


“a sleeve surrounding the local coil, the multiple shim coils being arranged on the sleeve”
Bucheanau, however, teaches 
wherein a sleeve surrounds the local coil, with the multiple shim coils being arranged on the sleeve ([0020]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “shim controller” as taught by Zuehlsdorff in the device of Driemel.
The justification for this modification would be to facility to control the 
shim mechanism to make the main magnetic field more uniform. 
Regarding claim 9
Driemel in view of Zuehlsdorff teach the shimming device as claimed in claim Driemel 1,
Driemel applied to claim 9 further teaches
wherein the local coil is a knee coil ([0050]).
Regarding claim 10
Driemel discloses 
A method for compensating for non-uniformity of a main magnetic field using a local shimming device ([0014]—[0016]), the method comprising:


receiving a magnetic resonance signal from a region of an examination subject via a local coil ([0002]—[0006]);
Driemel does not explicitly teach 
“determining a field distribution to be generated by at least one shim coil of multiple shim coils via a shimming controller according to a strength distribution of a main magnetic field in the region,
controlling at least one shim coil of the multiple shim coils using the shimming controller to provide a field distribution that compensates for at least one component of the main magnetic field in the local region to reduce non-uniformity 
in the main magnetic field caused by an interface formed between tissue and air at the region of the examination subject
wherein the multiple shim coils are arranged to surround at least a part of the local coil, and
wherein a sleeve surrounds the local coil, with the multiple shim coils being arranged on the sleeve.” 
Zuehlsdorff, however, teaches 
determining a field distribution to be generated by at least one shim coil of multiple shim coils via a shimming controller (Fig. 1, Ref 16, [0024]) according to a strength distribution of a main magnetic field in the region ([0037]— [0038]),


controlling at least one shim coil of the multiple shim coils using the shimming controller to provide a field distribution that compensates for at least one component of the main magnetic field in the local region to reduce non-uniformity 
([0037]— [0038]) in the main magnetic field caused by an interface formed between tissue and air at the region of the examination subject ([0035]).
Driemel in view of Zuehlsdorf do not explicitly teach 
“wherein the multiple shim coils are arranged to surround at least a part of the local coil, and
wherein a sleeve surrounds the local coil, with the multiple shim coils being arranged on the sleeve.” 
Bucheneau, however, teaches 
wherein the multiple shim coils are arranged to surround at least a part of the local coil ([0061]), and
wherein a sleeve surrounds the local coil, with the multiple shim coils being arranged on the sleeve ([0020], the local shim coil can be surrounding the immediate body part that already has a local coil around it [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “the shim coil surrounding the local coil” as taught by Buchenau in the device of Driemel in view of Zuehlsdorff.

The justification for this modification would be to shim the B.sub.0 field to make is most homogeneous closest to where the MRI data is being gathered in a compact manner. 
Regarding claim 15
Driemel in view of Zuehlsdorff teach the shimming device as claimed in claim 1,
Driemel applied to claim 15 further teaches  
wherein the multiple shim coils and the sleeve are separated from the local coil ([0038]).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel et al. (US 2017/0045597 A1) in further view of Zuehlsdorff et al. (US 2010/0019766 Al) in view of Buchenau (US 2017/0153308 A1) in view of Dohata et al. (US 2011/0026801 Al).
Regarding claim 3
Driemel in view of Zuehlsdorff teach the shimming device as claimed in claim 2,
Driemel in view of Zuehlsdorff do not explicitly teach
 “wherein the multiple shim coils comprise multiple solenoid-shaped first shim coils and multiple saddle-shaped second shim coils, and


wherein the first shim coils and the second shim coils are stacked in layers on a tube wall of the sleeve”.
Dohata, however, teaches
wherein the multiple shim coils comprise multiple solenoid-shaped first shim coils and multiple saddle-shaped second shim coils ({0064]), and
wherein the first shim coils and the second shim coils are stacked in layers on a tube wall of the sleeve (FIG. 13 a,b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “saddle and solenoid stacked coils” as taught by Dohata,in the device of Driemel in view of Zuehlsdorff.
The justification for this modification would be to reduce eddy currents and
create a better MRI image ({0028], Dohata).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel et al. (US 2017/0045597 A1) in further view of Zuehlsdorff et al. (US 2010/0019766 Al) in view of Dohata et al. (US 2011/0026801 A1) in view of Nishiyama (US 2013/0030749 A1).
Regarding claim 4
Driemel in view of Zuehlsdorff in view of Dohata teach the shimming device as claimed in claim 3,
Driemel in view of Zuehlsdorff in view of Dohata do not explicitly teach

“wherein the first shim coils are configured to generate 2 orders of magnetic field components, and
wherein the second shim coils are configured to generate at least 3 orders of magnetic field components”.
Nishiyama, however, teaches
wherein the first shim coils are configured to generate 2 orders of magnetic field components ([0028]), and
wherein the second shim coils are configured to generate at least 3 orders of magnetic field components ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 2™ and 3™ order magnetic field components as taught by Nishiyama in the device of Driemel in view of Zuehlsdorff in view of Dohata.
The justification for this modification would be to make subtle corrections to the inhomogeneity of the B.sub.0 field.
Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel et al. (US 2017/0045597 A1) in further view of Zuehlsdorff et al. (US 2010/0019766 Al) in view of Roek et al. (US 2011/0066026 A1).
Regarding claim 5


Driemel in view of Zuehlsdorff teach the shimming device as claimed in claim 1, further comprising:
Although strongly implied, do not explicitly teach
“a main magnetic field detector configured to acquire the strength distribution of the main magnetic field in the region of the examination subject”.
Roek, however, teaches
a main magnetic field detector configured to acquire the strength distribution of the main magnetic field in the region of the examination subject (claim 3, the main field detector acquires strength distribution and corrects for distortion near patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “field strength detector and corrector near the patient” as taught by Roek in the device of Driemel in view of Zuehlsdorff.
The justification for this modification would be to correct the field in the exact area where the imaging is taking place to get best possible MRI image.
Recording claim 11
Driemel in view of Zuehlsdorff teach the method as claimed in claim 10,
wherein the act of receiving the magnetic resonance signal from the region of the examination subject comprises:

Driemel in view of Zuehlsdorff do not explicitly teach
collecting data associated with the strength distribution of the main magnetic field of the region of the examination subject by scanning a local region of multiple different examination subjects.
Roek, however, teaches
collecting data associated with the strength distribution of the main magnetic field of the region of the examination subject by scanning a local region of multiple different examination subjects (claim 3, different areas and angles are scanned and field distribution strength acquired and corrected. This would correspond to different patients/different orientation in the MRI machine.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple angles/orientations and field corrections” as taught by Roek in the device of Driemel in view of Zuehlsdorff.
The justification for this modification would be to correct the B.sub.0 field for a variety of patients and orientations to get the best possible MRI image without distortion caused by B.sub.0 field distortion.
Claims 6—S is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel et al. (US 2017/0045597 A1) in further view of Zuehlsdorff et al. 


(US 2010/0019766 Al) in view of Roek et al. (US 2011/0066026 A1) in view of Nishiyama (US 2013/0030749 A1).
Regarding claim 6
Driemel in view of Zuehlsdorff in view of Roek teach the shimming device as claimed in claim 5,
Driemel in view of Zuehlsdorff in view of Roek do not explicitly teach
“wherein the main magnetic field detector is further configured to collect data associated with the strength distribution of the main magnetic field of the region of the examination subject by scanning a local region of multiple different examination subjects”.
Nishiyama, however, teaches
wherein the main magnetic field detector is further configured to collect data associated with the strength distribution of the main magnetic field of the region of the examination subject by scanning a local region of multiple different examination subjects ([0104] & [0125] field strength is measured according to different “sample positions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “strength distribution and field maps” as taught by Nishiyama in the device of Driemel in view of Zuehlsdorff in view of Roek.

The justification for this modification would be to build maps of field strengths with different subject orientations in order to shim the B.sub.0 for each specific case individually.
Regarding claim 7
Driemel in view of Zuehlsdorff in view of Roek in view of Nishiyama teach the shimming device as claimed in claim 6,
Zuehlsdorff applied to claim 7 further teaches
wherein the shimming controller (Fig. 1, Ref 16, [0024]) is further configured to:
Nishiyama applied to claim 7 further teaches
extract multiple orders of harmonic components of the main magnetic field from the acquired strength distribution of the main magnetic field ({0147]— [0155]); and
calculate a field distribution ([0022]) to be generated by at least one shim coil of the multiple shim coils such that the field distribution generated by the at least one shim coil offsets at least one order of a harmonic component of the multiple orders of harmonic components of the main magnetic field ({O008] & [0104]).
Regarding claim 8
Driemel in view of Zuehlsdorff in view of Roek in view of Nishiyama teach the shimming device as claimed in claim 7,

Nishiyama applied to claim 8 further teaches
wherein the shimming controller is further configured to utilize a spherical harmonic to extract the multiple orders of harmonic components of the main magnetic field ([0008] & [0104]).
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel et al. (US 2017/0045597 A1) in further view of Zuehlsdorff et al. (US 2010/0019766 Al) in view of Sakellariou et al. (US 20150377993 Al).
Regarding claim 12
Driemel in view of Zuehlsdorff teach the method as claimed in claim 10,
Driemel in view of Zuehlsdorff do not explicitly teach
“wherein the act of determining a field distribution to be generated by at least one shim coil of the multiple shim coils comprises:
extracting multiple orders of harmonic components of the main magnetic field from the acquired strength distribution of the main magnetic field; and
calculating a field distribution to be generated by at least one shim coil of the multiple shim coils such that the field distribution generated by the at least one shim coil offsets at least one order of a harmonic component of the multiple orders of harmonic components of the main magnetic field”.
Sakellariou, however, teaches


wherein the act of determining a field distribution to be generated by at least one shim coil of the multiple shim coils ([0054], multiple shims are deployed to correct the B.sub.0 field distribution so the initial distribution must have been determined to correct it) comprises:
extracting multiple orders of harmonic components of the main magnetic field from the acquired strength distribution of the main magnetic field ({0054]); and calculating a field distribution to be generated by at least one shim coil of the multiple shim coils such that the field distribution generated by the at least one shim coil offsets at least one order of a harmonic component of the multiple orders of harmonic components of the main magnetic field ([0054], the shim coils are
designed to create fields at an incline to the original field—54.7 degrees to correct the field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “harmonic components correction” as taught by Sakellariou in the device of Driemel in view of Zuehlsdorff.
The justification for this modification would be to corrections to the B.sub.0 field to assure a homogeneous field for imaging.
Regarding claim 13


Driemel in view of Zuehlsdorff in view of Sakellariou teach the method as claimed in claim 12,
Sakellariou applied to claim 13 further teaches
wherein the act of extracting multiple orders of harmonic components of the main magnetic field comprises: using a spherical harmonic to extract the multiple orders of harmonic components of the main magnetic field ([0054]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel et al. (US 2017/0045597 A1) in further view of Zuehlsdorff et al. (US 2010/0019766 Al) in view of Buechenau  (US 2017/0153308 A1)                                           in view of Han et al. (US 2015/0177344 A1).
Regarding claim 14
Driemel discloses
A shimming controller of the shimming device, cause the shimming device to compensate for non-uniformity of a main magnetic field ((0014]) by:
receiving a magnetic resonance signal from a region of an examination subject via a local coil ([0042]);
Driemel does not explicitly teach
“determining a field distribution to be generated by at least one shim coil of multiple shim coils according to a strength distribution of a main magnetic field in 


the region, the multiple shim coils being integrated in the local coil or arranged to surround at least a part of the local coil; and
controlling at least one shim coil of the multiple shim coils to provide a field distribution that compensates for at least one component of the main magnetic field in the local region to reduce non-uniformity in the main magnetic field caused by an interface formed between tissue and air at the region of the examination subject ({0035]).
Driemel in view of Zuehlsdorff do not explicitly teach
A non-transitory computer readable medium associated with a shimming device, the - transitory computer readable medium having instructions stored thereon that.”
Zuehlsdorff, however, teaches
determining a field distribution to be generated by at least one shim coil of multiple shim coils according to a strength distribution of a main magnetic field in 
the region ([0037]—[0038]), the multiple shim coils being integrated in the local coil or arranged to surround at least a part of the local coil ({0002]—[0005]); and controlling at least one shim coil of the multiple shim coils to provide a field distribution that compensates for at least one component of the main magnetic field in the local region to reduce non-uniformity in the main magnetic field caused by 


an interface formed between tissue and air at the region of the examination subject (Fig. 1, Ref 16, [(0024]).
Driemel in view of Zuehlsdorff do not explicitly teach 
“wherein a sleeve surrounds the local coil, with the multiple shim coils being arranged on the sleeve”
Buchenau, however, teaches 
wherein a sleeve surrounds the local coil, with the multiple shim coils being arranged on the sleeve ([0061]),
Driemel in view of Zuehlsdorff in view of Buchenau do not explicitly teach
“A non-transitory computer readable medium associated with a shimming device, the non-transitory computer readable medium having instructions stored thereon that.”.
Han however, teaches
A non-transitory computer readable medium associated with a shimming device, the - transitory computer readable medium having instructions stored thereon that (claim 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “shim controller” as
taught by Zuehlsdorff as well as the “non-transitory computer readable medium” of Han in the device of Driemel.

The justification for this modification would be to 1) have a way to control the active shimming coils, and 2) to have a compact, efficient way of shimming the B.sub.0 field, and 3) to have a non-transitory way of storing the MRI program in case of accidental power-down.
Response to Arguments
Applicant's arguments filed on 1/5/2022 have been fully considered but they are not persuasive.  Buchenau teaches a shim coil surrounding a local coil ([0008] & [0017] & [0020]. The shim coil is integrated around the local coils.  It is 
inherent that there is must be a “sleeve”—a dielectric—or some sort of separating piece to this construction otherwise the shim coil and local coils would interfere electrically with each other. Since they both have very different functions—the shim coil to transmit a field that makes the B.sub.0 field more homogeneous and the local coil a receiving coil to receive MRI signals off the patient—this would be undesirable. Therefore, there must be some sleeve or laminated piece that prevents their shorting out. Examiner must interpret the claims and art in a mode of “broadest possible interpretation”, and separating the shim transmit and local receive coils fits in this mode of interpretation. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  

See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. - 4 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto. gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access 
to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                              
/Frederick Wenderoth/ 
Examiner, Art Unit 2852